,




                                     February      20, 1975


    The Honorable   Marvin     F.   Marshall             Opinion   No.   H-   536
    County Attorney
    County of Hale                                       Re:       Whether    cattle manure is
    Plainview.  Texas                                              an “agricultural     product
                                                                   in its natural    state” within
                                                                   article  6701d-11, section 3a,
    Dear   Mr.   Marshall:                                         V. T. C. S.

         Your opinion request    concerns    article  6701d-11. section 3a, V. T. C. S.
    This statute imposes   restrictions     on the manner in which loose material
    may be loaded and transported       in a truck or other vehicle.     Its purpose
    is to prohibit loose material    from being loaded and transported        in such a
    manner as would allow the material         to blow or spill from the vehicle     onto
    the highways   because of movement       or wind.    Attorney  General   Opinion
    M-1025 (1971). Loose material        is defined in section 3a(b) of article    6701d-11:

             As used in this section,     ‘loose material’   means dirt,
             sand, gravel,   wood chips,      or other material  that is
             capable of blowing or spilling      from a vehicle   as a
             result of movement      or exposure    to air, wind currents,
             or weather,   but shall not include agricultural,     products
             in their naturai~ state.

        Since cattle manure is material      that is capable of blowing or spilling
    from a vehicle   as a result  of movement      or exposure   to air, wind currents
    or weather,   you ask whether    cattle manure would qualify as an agricultural
    product so as to be excepted    from the restrictions     imposed   by article 6701d-11.

        No definition   of “agricultural product ” is set out in article       6701d-11.
    In most jurisdictions    the term is defined broadly,   e.g. :

                  The common parlance        of the country and the common
             practice    of the country have~‘beeh tolcbnsider     alli.those
             .things as’,farmihg   ~p,roducts ,oi~ agricultural products




                                               p. 2415
The Honorable        Marvin    F.   Marshall         page   2   (H-536)




                     which have the situs of their production         upon
                     the farm,     or which are brought into condition
                     for the uses of society     by the labor of those
                     engaged in agricultural      pursuits,   in contra-
                     distinction    from manufacturing      or other pursuits.
                     The product of the dairy and the product of the
                     poultry yard, while it does not come directly          out
                     of the soil, is necessarily     connected    with the soil
                     and those who are engaged in the culture of the
                     soil.      District of Columbia    v. Oyster,    15 D. C.
                     285, 286, 54 Am.. Rep. 275 (1885).

         Likewise,

                      The term ‘agriculture’      is broader    in meaning
                     than ‘farming,      ’ and while it includes    the pre-
                     paration    of soil, the planting of seeds,      the
                     raising    and harvesting    of crops and all their
                     incidents,    it also includes   dairying.    In Re
                     Rodgers,     134 Neb. 832, 279 N. W. 800,
                      (1938).

See also Kimball  v. Blanchard,    90 N.H. 298, 7 A. 2d 394, 396 (1939);
State Ex Rel Wisconsin   Allied Truck Owners’ Association    v. Commission,
207 Wig. 664, 242 N. W. 668 (1932); Northern    Cedar Co. v. French;    131
Wash. 394, 230 P. 837, 846 (1924); Attorney    General  Opinion H-272 (1974).

           In Texas the terms “agriculture”          or “agricultural        product” have
usually been used in their broadest           sense.     For instance in article          5738,
V. T. C. S., the Texas Legislature          has defined the term “agricultural
product”      so as to include “horticultural,       viticultural,      forestry,     dairy,
livestock,      poultry,  bee, and any farm and ranch products.               ” In Attorney
General      Opinion M-187 (1968), offal and similar            waste from the slaughter
of animals      were deemed to be agricultural          products.~      See also Brewer       v.
Central     Greenhouse     Corp.,  352   S.  W. 2d   101  (Tex.    Sup.   1962)   and  Gordon    v.
Buster,      257 S. W. 220 (1923).




                                               p.   2416
I




    The Honorable      Marvin   F.    Marshall,        page   3   (H-536)




         Livestock    manure,     though not from the soil, is produced       incidentally
    to cattle raising      and we believe    our courts would probably      construe   it
    to be within the term “agricultural         product” as broadly    defined by the
    Legislature.      Therefore,     absent a clear declaration    of the Legislature
    to the contrary,       we do not feel authorized    to rule that it cannot be,.loa-ded
    and transported       in its natural  state without bking subject to the restrictions
    imposed     by article    6701d-11, section, 3a.

                                     SUMMARY

                    Cattle manure would probably         be held by our
              Courts to come within the term “agricultural           product”
              under the broad definition      given that term by the Texas
              Legislature     and amdingly,       absent a clear legislatiee
              declaration    to the contrary,    is within the meaning     of
              article    6701d-11, section 3a and can be loaded and trans-
              ported in its natural state without being subject to the
              restrictions    imposed    by that article.

                                                       Very    truly   yours,




                                                              L. HILL
                                                          orney General         of Texas

    APPROVED:




    DAVID     $I.   KENDALL,    First    Assistant




    Opinion    Committee




                                                  p.    2417